Respondent was admitted to the Bar by this court on May 4,1943. In response to a petition containing 14 charges of professional misconduct, he has filed an application to resign as an attorney and for an order annulling his license to practice law and striking his name from the roll of attorneys. Although the issues raised by an answer previously filed by respondent were referred to a Referee for hearing and report, respondent’s application to resign is supported by his affidavit that he cannot successfully defend himself against the charges. The 14 charges contained in the petition allege, inter alia, that respondent converted moneys belonging to his clients; neglected matters of his clients; issued numerous checks which were returned for insufficient funds; failed to account to a client for funds held in escrow; misled and deceived a client; failed to co-operate with petitioner in its investigation of inquiries concerning his professional conduct; and failed to comply with orders of this court directing the production of certain documents relating to the inquiries being investigated by petitioner. The submission of a resignation during the pendency of a disciplinary proceeding is considered tantamount to an admission of the charges contained in the petition. (Matter of Farone, 37 AD2d 287.) Because of the serious nature of the charges, respondent’s resignation should be accepted and an order entered striking his name from the roll of attorneys. Respondent’s application to resign granted; resignation accepted; and respondent’s name directed to be stricken from the roll of attorneys and counselors at law, effective May 1, 1979. Mahoney, P. J., Greenblott, Kane, Staley, Jr., and Mikoll, JJ., concur.